WALLIS, J.
Carlos Gonzalez (“Appellant”) appeals the summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. The State charged Appellant with attempted second-degree murder. Appellant was convicted of the lesser-included offense of aggravat*1250ed battery, and the trial court sentenced him to, ten years’ incarceration followed by five years’ probation.
Appellant presents one meritorious issue on appeal, arguing the trial court records are ambiguous with regard to whether his counsel advised him of a plea offer prior to trial. The record on appeal does not conclusively refute Appellant’s claim.. “To uphold the [postconviction] court’s summary denial of claims raised in a 3.850 motion, the claims must be either facially invalid or conclusively refuted by the record.” Foster v. State, 810 So.2d 910, 914 (Fla.2002) (quoting Peede v. State, 748 So.2d 253, 257 (Fla.1999)). We reverse and remand for the trial court to either conduct an eviden-tiary hearing or attach portions of the record conclusively refuting this claim.
REVERSED and REMANDED.
TORPY and LAMBERT, JJ., concur.